DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
	The instant application claims priority as a CON to 16/050,424 (filed 7/31/2018), which claims priority to 14/790,661 (filed 7/2/2015), which claims priority to 13/285,916 (filed 10/31/2011), which claims priority to 10/252,127 (filed 9/20/2002), which claims priority to provisional application 60/387,638 (filed 6/10/2002). 

Claims Status
Applicant’s preliminary amendment filed 4/13/2021 is acknowledged. 
	Claims 2-20 have been added. 
	Claims 1-20 remain pending and are rejected. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.  10,915,946. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application set forth a scope that is substantively similar to that of claims 1-20 of US Patent No. 10,915,946. The broader scope of the instant claims represents an obvious variation covering the same patentable invention as set forth in claims 1-20 of the ‘946 patent. 
Further, the claims of the instant application would be anticipated by the aforementioned claims of the ‘946 patent. 




35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites:	
manage propagation of a plurality of listings to one or more geographically targeted sites from a data file; 
receiving geographically targeted site preferences; 
receiving a request to create the plurality of listings for each of the one or more geographically targeted sites from the data file; and 
creating the plurality of listings for each of the one or more geographically targeted sites from the data file.	
These limitations recite organizing human activity, such as by performing commercial interactions (see: MPEP 2106.04(a)(2)(II)). This is because the limitations above recite a series of steps by which a user is enabled to manage a plurality of listings, receiving preferences for how the listing is to be created, and ultimately creating the transaction listing. These activities represent sales or marketing activities, and accordingly fall within the “Certain methods of organizing human activity” grouping of abstract ideas. 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 8 does recite additional elements, including one or more hardware processors, a storage medium storing instructions, causing presentation of one or more user interfaces, and one or more sites hosted by a network-based facility.  
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). For example, as written, the claims merely use preferences to create a transaction listing, and the recitation of a geographically targeted site does little more than generally link the use of creating a geographically branded transaction listing to the web/Internet to computing networks. The claim is devoid of detail with respect to the manner in which a computer operates to effectively create a transaction listing. 
Furthermore, the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing components) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). 
Lastly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), the additional elements of claim 1 do not integrate the recited exception into a practical application. 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 8, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network, and/or
storing and retrieving information in memory
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, representative claim 8 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 
Dependent claims 9-14 also do not integrate the abstract idea into a practical application. Notably, claims 9-14 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Thus, under step 2A (prong 1), these claims are understood to recite an abstract idea at least similar to that discussed above with respect to claim 8. 
Under prong 2 of step 2A, considered both individually and as a whole, claims 9-14 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. This is again because the additional elements of these claims do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). This is also because the additional elements are recited at a high level of generality (i.e. as generic computing components) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). As such, for at least similar reasoning as discussed above, claims 9-14 do not integrate the recited exception into a practical application under prong 2 of step 2A. 
Under step 2B, the additional elements of dependent claims 9-14 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 9-14 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Regarding claims 1-7 (method) and claims 15-20 (medium), these claims recite at least substantially similar concepts and elements as recited in claims 8-14 such that similar analysis of the claims would be apparent. As such, claims 1-7 and 15-20 are rejected under at east similar rationale. 


Examiner Comment: Interpretation of References 
The citations provided below are only exemplary and are not meant to be exhaustive. The Examiner reserves the right to provide further citation to support the original position without change to the original interpretation of the reference. Where a quotation of a cited paragraph has been provided, the Examiner has only provided the quotation to provide a clearer context and does not limit the citation to only the emphasized quotation. Applicant should review the entirety of the citation and document. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PTO form 892-U (herein Auctionwatch) in view of Yu (US 20040205118 A1).


Regarding claim 1, Auctionwatch discloses a method comprising causing presentation of one or more user interfaces (see: p. 7-8, p. 11 box 2, p. 12 box 1, p. 13-14) configured to manage propagation of a plurality of listings (e.g., batch) to one or more… targeted sites hosted by a network-based facility (see: p. 2 box 1, p. 6 box 1-2, p. 11 box 1, ) from a data file (see: p. 15 box 3, p. 16, p. 19 box 1); 
Note: Auctionwatch enables creation of a batch file (data file) that includes a plurality of listings that may be targeted to one or more sites (e.g., eBay, Amazon, Yahoo!). Auctionwatch enables the plurality of listings to be created a single site (e.g., 4 listings for eBay), and thus provides for a plurality of listings to one or more… targeted sites hosted by a network-based facility (eBay being hosted on a network). Notably, Auctionwatch also teaches multiple listings across a  plurality of different sites (e.g., Amazon, Yahoo! – i.e., one or more targeted sites), which would be hosted by a respective network facility. 
receiving…targeted site preferences (see: p. 14 (gallery options, display options), p. 27 box 2); 
receiving a request to create the plurality of listings for each of the one or more…targeted sites from the data file (see: p. 2 box 1, p. 6 box 1-2, p. 11 box 1, p. 16 box 4); and 
creating, by one or more processors, the plurality of listings for each of the one or more geographically targeted sites hosted by the network-based transaction facility from the data file (see: p. 6 box 2, p. 12 box 2 (submitted to those sites), p. 17 box 1).

Though disclosing the above, Auctionwatch does not disclose where the selected site is a geographically targeted site. Furthermore, Auctionwatch does not explicitly disclose at least one processor and executable instructions accessible on a computer-readable medium that, when executed, cause the at least one processor to perform operations. 
One of ordinary skill in the art would have readily understood that a processor and program code, such as those claimed, would have been obvious if not inherent in the system of Auctionwatch. Moreover, one of ordinary skill would have recognized that geographic targeting was well-established in the art.  
	To this accord, Yu discloses system and method for programmatic localization of an electronic document (e.g., website) (see: abstract, 0022) and includes a geographically targeted website, such as by performing a localization process on a requested web site (see: 0029-0030). Notably, Yu further provides an explicit teaching of at least one processor and executable instructions accessible on a computer-readable medium that, when executed, cause the at least one processor to perform operations (see: 0013, 0036). 
	It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the invention of Auctionwatch to have utilized the known technique of geographic targeting as taught by Yu in order to have provided a web site and listing that were localized with respect to language and factors such as geography and culture, thereby enabling communication in customers' local languages and in a manner that is responsive to the customers' regional cultures (see: Yu: 0012, 0002).

2. The method of claim 1, wherein each of the one or more geographically targeted sites is associated with a locale (see: Yu: 0011-0012, 0025-0026, 0029-0030).

3. The system of claim 1, wherein the first geographically targeted website preferences are related to a locale convention (see: Yu: 0012, 0024, 0026).

4. The method of claim 1, wherein the creating the plurality of listings includes enabling use of localized data in a corresponding field for each of the one or more geographically targeted sites (see: Yu: 0022, 0029-0030).

5. The method of claim 1, further comprising composing the data file that comprises data on the plurality of listings (see: Auctionwatch: p. 2 box 1, p. 6 box 1-2, p. 11 box 1, p. 15 box 3, p. 16, p. 19 box 1).

6. The method of claim 1, wherein the creating the plurality of listings comprises importing data to create the plurality of listings (see: Auctionwatch: p. 12 box 1 (add as many images as you need by
dragging and dropping this way), p. 16 “How to import images”).

7. The method of claim 1, further comprising translating between a primary language and a language of a geographically targeted site (see: Yu: 0005, 0007-0010, 0026, 0035, 0047).
Note: Yu performs localization (translation) for both language/text and format. 



Regarding claims 8-14 and claims 15-20, these claims recite substantially similar limitations and scope as recited in claims 1-7 such that at least similar analysis would be readily apparent to one of ordinary skill in the art. As such, these claims are rejected under at least similar reasoning and rationale as discussed above.







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619